DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits. Claims 1-4 and 7-22 are currently pending and are addressed below.  

Response to Amendment
The Amendment filed on May 2nd, 2022 has been considered and entered. Accordingly, claims 1, 9-13, 17-18, and 20 are amended. Claims 5 and 6 have been cancelled. Claims 21 and 22 are newly added.  

Response to Arguments
	The previous 35 U.S.C 112(b) rejections of claims 6, 9-13, and 17 have been overcome due to the applicant’s amendments.
	The previous contingent limitations of claims 6, 9-13.and 17 have been overcome due to the applicant’s amendments. 	
The applicant’s arguments with respect to claims 1-4 and 7-22 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by applicant’s amendments. 

Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:
Claim 1, and similarly claims 18 and 20, recite “in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving”. It should read “in response to the autonomous driving shuttle failing to recognize the guide line during driving”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7- 9, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”).

In regards to claim 1, Lee teaches a method of operating an autonomous driving shuttle1 (Lee abstract “A controlling method for an autonomous vehicle”), the method comprising:5 using at least one camera provided in the autonomous driving shuttle for recognizing a guideline (Vehicle uses camera to identify lane lines: See at least Lee Paragraph 6); and driving the autonomous driving shuttle by using 10information on the operation and the recognized guide line (Vehicle uses identified lane lines to travel: See at least Lee Paragraph 33)
Lee, however, fails to explicitly disclose receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle from a server, wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server. 
Ho, however, teaches receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle from a server (A first server containing a routing engine transmits information for autonomous vehicle travel to said autonomous vehicle: See at least Ho Paragraph 113) and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server (The server sends instructions to the autonomous vehicle to drive along a path based on identified lane lines: See at least Ho Paragraph 33, 113, 119, and 216)
It would be obvious to one of ordinary skill in the art to have modified the method of Lee to include receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle from a server and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server, as taught by Ho as disclosed above, in order to ensure effective driving by tracking real-time traffic (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”).
Lee in view of Ho fail to explicitly disclose wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle.
Levinson, however teaches that the autonomous driving shuttle transmits a message for requesting path identification (The autonomous vehicle requests path identification help to a remote operator for various situations that an autonomous vehicle may encounter: See at least Levinson Paragraph 52 and FIG. 15), 
and generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle (Machine learning is used to enhance path planning for autonomous vehicles by determining error occurrence with autonomous vehicle travel using images and then transmission of a path is sent to the vehicle: See at least Levinson Paragraph 103 and Fig. 23). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho so that the autonomous driving shuttle transmits a message for requesting path identification to the server and that the server is configured to generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, as taught by Levinson as disclosed above, in order to ensure that an autonomous vehicle is able to continue driving despite any obstacles it may encounter (Levinson Paragraph 4 “Thus, what is needed is a solution to implement event detection that predicts optimal courses of action responsive to the event, without the limitations of conventional techniques”).
	Lee in view of Ho in view of Levinson fail to explicitly disclose that the situation in which an autonomous driving shuttle transmits a message for requesting path identification is failing to recognize the guide line during driving.
	Nishiguchi, however, teaches of an autonomous vehicle failing to recognize the guide line during driving (an autonomous vehicle failing to detect a guideline while driving: See at least Nishiguchi Paragraph 12).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson so that the upon failing to recognize the guide line during driving, the autonomous vehicle would transmit a message for requesting path identification, as taught by Nishiguchi as disclosed above, in order to ensure safe travel of an autonomous vehicle (Nishiguchi Paragraph 2 “The present invention relates to a vehicle control system, a vehicle control method, and a storage medium.”).

In regards to claim 2, Lee in view of Ho in view of Levinson in view of Nishiguchi teaches wherein the autonomous driving shuttle includes the at least one camera photographing a driving path, and wherein the autonomous driving shuttle recognizes the 15guide line through the at least one camera photographing the driving path (The vehicle comprises a front and rear camera that captures dynamic images which the vehicle uses to maintain distance with respect to a guide line: See at least Lee Paragraph 8 and 32).

In regards to claim 3, Lee in view of Ho in view of Levinson in view of Nishiguchi teaches wherein the autonomous driving shuttle includes two or more cameras photographing the driving 20path, and wherein the autonomous driving shuttle acquires a depth image of the guide line through the two or more cameras and recognizes the guide line using the acquired depth image (The vehicle contains two cameras used acquire depth image relating to a guide line: See at least Lee Paragraph 8, 15, and 32).

In regards to claim 4, Lee in view of Ho in view of Levinson in view of Nishiguchi teach wherein the autonomous driving 25shuttle further includes a camera photographing at least one among a forward view, a rear view, and a side view, and acquires an image through the camera photographing at least one among the forward view, the rear view, and the side view, and wherein the autonomous driving shuttle drives considering the acquired image (The vehicle comprises a front and rear camera: See at least Lee Paragraph 15 and 32).

In regards to claim 7, Lee in view of Ho in view of Levinson in view of Nishiguchi teach wherein the information on the operation includes at least one among start location information, end location information, path information, operation time information, and speed information (Operation information for an autonomous vehicle includes operation time and start and end locations: See at least Ho Paragraph 5 and 214).

In regards to claim 8, Lee in view of Ho teach the information on the operation is received from a server or a personal device (The operation information for the autonomous vehicle is received from a first server: See at least Ho Paragraph 113).

In regards to claim 9, Lee in view of Ho teaches, wherein, when the autonomous 5driving shuttle drives along the guide line, the autonomous driving shuttle acquires an image of an obstacle using the at least one camera (The autonomous vehicle identifies obstacles while driving using its cameras: See at least Lee Paragraph 40 and FIG. 5)

In regards to claim 18, Lee teaches an autonomous driving shuttle comprising: a camera unit configured to acquire an image (Lee Paragraph 6 ” and a camera set connected to the computing device and capable of capturing a plurality of images along a travel path of the autonomous vehicle.”); and  25a processor configured to control the camera unit (Lee Paragraph 6 “An aspect of the present disclosure is to provide a controlling method for an autonomous vehicle having a computing device”), and attempts to recognize a guide line using at least one camera included in the camera unit (Vehicle uses camera to identify lane lines: See at least Lee Paragraph 6); and that the autonomous driving shuttle is configured to drive using the information on the operation and the attempt to recognize the guide line (Vehicle uses identified lane lines to travel: See at least Lee Paragraph 33).
Lee, however, fails to explicitly disclose that the processor receives information on an operation of the autonomous driving shuttle from a server, wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server.
Ho, however, teaches that the processor receives information on an operation of the autonomous driving shuttle from a server (A first server containing a routing engine transmits information for autonomous vehicle travel to said autonomous vehicle: See at least Ho Paragraph 113) and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server (The server sends instructions to the autonomous vehicle to drive along a path based on identified lane lines: See at least Ho Paragraph 33, 113, 119, and 216)
It would be obvious to one of ordinary skill in the art to have modified the method of Lee so that the processor receives information on an operation of the autonomous driving shuttle from a server and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server, as taught by Ho as disclosed above, in order to ensure effective driving by tracking real-time traffic (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”).
Lee in view of Ho fail to explicitly disclose wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle.
Levinson, however teaches that the autonomous driving shuttle transmits a message for requesting path identification (The autonomous vehicle requests path identification help to a remote operator for various situations that an autonomous vehicle may encounter: See at least Levinson Paragraph 52 and FIG. 15), 
and generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle (Machine learning is used to enhance path planning for autonomous vehicles by determining error occurrence with autonomous vehicle travel using images and then transmission of a path is sent to the vehicle: See at least Levinson Paragraph 103 and Fig. 23). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho so that the autonomous driving shuttle transmits a message for requesting path identification to the server and that the server is configured to generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, as taught by Levinson as disclosed above, in order to ensure that an autonomous vehicle is able to continue driving despite any obstacles it may encounter (Levinson Paragraph 4 “Thus, what is needed is a solution to implement event detection that predicts optimal courses of action responsive to the event, without the limitations of conventional techniques”).
	Lee in view of Ho in view of Levinson fail to explicitly disclose that the situation in which an autonomous driving shuttle transmits a message for requesting path identification is failing to recognize the guide line during driving.
	Nishiguchi, however, teaches of an autonomous vehicle failing to recognize the guide line during driving (an autonomous vehicle failing to detect a guideline while driving: See at least Nishiguchi Paragraph 12).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson so that the upon failing to recognize the guide line during driving, the autonomous vehicle would transmit a message for requesting path identification, as taught by Nishiguchi as disclosed above, in order to ensure safe travel of an autonomous vehicle (Nishiguchi Paragraph 2 “The present invention relates to a vehicle control system, a vehicle control method, and a storage medium.”).

In regards to claim 20, Lee teaches a system for operating an autonomous driving shuttle, 15the system comprising: an autonomous driving shuttle (Autonomous vehicle 100: See at least Lee FIG. 4); wherein the autonomous driving shuttle is configured to attempt to recognize a guide line using at least one camera included in the autonomous driving shuttle (Vehicle uses camera to identify lane lines: See at least Lee Paragraph 6), and that the autonomous driving shuttle is configured to drive using the information on the operation and the attempt to recognize the guide line (Vehicle uses identified lane lines to travel: See at least Lee Paragraph 33).
Lee, however, fails to explicitly disclose a server, that the autonomous driving shuttle is configured to receive information on an operation of the autonomous driving 20shuttle from the server, wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server.. 
Ho, however, teaches a server (Ho Paragraph 113 “The first server system 300”) wherein the autonomous driving shuttle is configured to receive information on an operation of the autonomous driving 20shuttle from the server (A first server containing a routing engine transmits information for autonomous vehicle travel to said autonomous vehicle: See at least Ho Paragraph 113) and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server (The server sends instructions to the autonomous vehicle to drive along a path based on identified lane lines: See at least Ho Paragraph 33, 113, 119, and 216)
It would be obvious to one of ordinary skill in the art to have modified the method of Lee to include receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle from a server and wherein the autonomous driving shuttle drives along the guide line using the information for identifying the path received from the server, as taught by Ho as disclosed above, in order to ensure effective driving by tracking real-time traffic (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”).
Lee in view of Ho fail to explicitly disclose wherein the autonomous driving shuttle transmits a message for requesting path identification to the server, in response to the autonomous driving shuttle, by the recognizing the guide line, failing to recognize the guide line during driving, wherein the server generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle.
Levinson, however teaches that the autonomous driving shuttle transmits a message for requesting path identification (The autonomous vehicle requests path identification help to a remote operator for various situations that an autonomous vehicle may encounter: See at least Levinson Paragraph 52 and FIG. 15), 
and generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle (Machine learning is used to enhance path planning for autonomous vehicles by determining error occurrence with autonomous vehicle travel using images and then transmission of a path is sent to the vehicle: See at least Levinson Paragraph 103 and Fig. 23). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho so that the autonomous driving shuttle transmits a message for requesting path identification to the server and that the server is configured to generates image information for an error occurrence point using machine learning or a learning scheme, determines information for identifying the path using the information stored and updated, and transmits a path information message including the information for identifying the path to the autonomous driving shuttle, as taught by Levinson as disclosed above, in order to ensure that an autonomous vehicle is able to continue driving despite any obstacles it may encounter (Levinson Paragraph 4 “Thus, what is needed is a solution to implement event detection that predicts optimal courses of action responsive to the event, without the limitations of conventional techniques”).
	Lee in view of Ho in view of Levinson fail to explicitly disclose that the situation in which an autonomous driving shuttle transmits a message for requesting path identification is failing to recognize the guide line during driving.
	Nishiguchi, however, teaches of an autonomous vehicle failing to recognize the guide line during driving (an autonomous vehicle failing to detect a guideline while driving: See at least Nishiguchi Paragraph 12).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson so that the upon failing to recognize the guide line during driving, the autonomous vehicle would transmit a message for requesting path identification, as taught by Nishiguchi as disclosed above, in order to ensure safe travel of an autonomous vehicle (Nishiguchi Paragraph 2 “The present invention relates to a vehicle control system, a vehicle control method, and a storage medium.”).

	With respect to claim 20, Lee in view of Ho in view of Levinson in view of Nishiguchi teach that the recognizing the guide line comprises the guide line being a virtual line virtually set according to a travel path (The vehicle generates a virtual boundary to ensure that the vehicle stays within an area or lane: See at least Ho Paragraph 199). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Prokhorov (US 9786171 B2) ("Prokhorov").

	In regards to claim 10, Lee in view of Ho in view of Levinson in view of Nishiguchi fails to explicitly disclose that when the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped.
	Prokhorov, however, teaches in response to the autonomous 10driving shuttle recognizing the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped (The vehicle detects a potential hazard in a predetermined distance from sensor data and then the ECU causes the vehicle to stop before reaching said hazard: See at least Prokhorov Col 5 lines 32-47)
	It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho in view of Levinson in view of Nishiguchi so in response to the autonomous 10driving shuttle recognizing the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped, as taught by Prokhorov as disclosed above, in order to effectively detect hazards and respond accordingly (Prokhorov Col 1 lines 46-48 “Thus, there is a need for systems and methods for detecting hazards and transmitting data corresponding to the hazard to other vehicles”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Suzuki (US 20170076605 A1) ("Suzuki").
	 
	In regards to claim 11, Lee in view of Ho in view of Levinson in view of Nishiguchi fail to explicitly disclose in response to the obstacle being a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list.
Suzuki, however, teaches in response to the obstacle being a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list (The autonomous vehicle detects multiple vehicles when traveling and determines whether the vehicle is the target vehicle: See at least Suzuki Paragraph 104, Paragraph 83 | Paragraph 32 and FIG. 4). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi so that in response to the obstacle being a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list, as taught by Suzuki as disclosed above, in order to effectively navigate the shuttles in respect to any other shuttle present (Suzuki Paragraph 5 “however, it may be unclear for the driver of the subject vehicle as to whether the driver of the other vehicle recognizes the subject vehicle”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) in view of Suzuki (US 20170076605 A1) ("Suzuki") further in view of Rankawat (US 20190286153 A1) ("Rankawat")

In regards to claim 12, Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki fails to explicitly disclose in response to the vehicle not being the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed.
Rankawat, however, teaches that in response to the vehicle not being the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed (The autonomous vehicle determines when to wait for another vehicle to complete driving based on determined constraints: See at least Rankawat Paragraph 75).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki so that in response to the vehicle not being  the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed, as taught by Rankawat as disclosed above, in order to increase safety of the autonomous vehicle with complex environments (Rankawat Paragraph 3 “An autonomous driving system should control an autonomous vehicle without human supervision while achieving an acceptable level of safety. This may require the autonomous driving system to be capable of achieving at least the functional performance of an attentive human driver, who draws upon a perception and action system that has an incredible ability to identify and react to moving and static obstacles in a complex environment.”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) in view of Suzuki (US 20170076605 A1) ("Suzuki") further in view of Ozaki (US 20120330540 A1) ("Ozaki").
In regards to claim 13, Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki fail to explicitly disclose in response to the vehicle being the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle.
Ozaki, however, teaches in response to the vehicle being the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle (Autonomous vehicle determines order of priority of vehicles in an intersection and determines whether to wait for the other vehicle or to continue driving: See at least Ozaki Paragraph 174 and FIG. 11). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki so that in response to the vehicle being the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle, as taught by Ozaki as disclosed above, in order to reduce stop time of and increase efficiency of vehicles (Ozaki Paragraph 179 “k. In addition, the stop time of the vehicles can be reduced, and work efficiency is improved”).

In regards to claim 14, Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki fail to explicitly disclose wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle.
Ozaki, however, teaches wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle (The autonomous vehicle determines when to stop based on comparing priorities of itself and other vehicles: See at least Ozaki Paragraph 100-101 | Paragraph 109 | Paragraph 174).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi in view of Suzuki so wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle, as taught by Ozaki as disclosed above, in order to reduce stop time of and increase efficiency of vehicles (Ozaki Paragraph 179 “k. In addition, the stop time of the vehicles can be reduced, and work efficiency is improved”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Hicok (US 20190265703 A1) ("Hicok").

In regards to claim 15, Lee in view of Ho in view of Levinson in view of Nishiguchi fails to explicitly disclose that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area. 
Hicok, however, teaches that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area (The autonomous vehicle only follows a predetermined area/rail: See at least Hicok Paragraph 197).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho in view of Levinson in view of Nishiguchi so that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area, as taught by Hicok as disclosed above, in order to maintain an effective dynamic map of the predetermined area (Hicok Paragraph 30 “The shuttle may stop at any point along the route, including unplanned stops requested by an on-board traveler or pedestrians wishing to ride on the shuttle. In other embodiments, the shuttle dynamically develops a “virtual rail” by performing a high definition dynamic mapping process while surveying the environment”).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Tatourian (US 20180188738 A1) ("Tatourian").
In regards to claim 16, Lee in view of Ho in view of Levinson in view of Nishiguchi fails to explicitly disclose that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information.
Tatourian, however, teaches that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information (The autonomous vehicle uses its cameras to receive information from RSUs on driving: See at least Tatourian Paragraph 18-19)
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho in view of Levinson in view of Nishiguchi so that that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information, as taught by Tatourian as disclosed above, in order to effectively detect changes in the road and communicate the information to the autonomous vehicle (Tatourian Abstract “In some embodiments, the disclosed subject matter involves a system and method for dynamic object identification and environmental changes for use with autonomous vehicles”).


In regards to claim 17, Lee in view of Ho in view of Levinson in view of Nishiguchi in view Tatourian teaches wherein, In response to the autonomous driving shuttle driving along the guide line, the autonomous 20driving shuttle periodically receives driving related information from the RSU (Tatourian Paragraph 26 “The vehicle on-board processor communicates with available RSUs 221, 223, when in range”).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Sung (US 20100235032 A1) ("SUNG").
In regards to claim 19, Lee in view of Ho in view of Levinson in view of Nishiguchi fail to explicitly disclose a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver.
Sung, however, teaches a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver (Autonomous vehicle receives information for path traveling from a transceiver and transmits signals during travel: See at least Sung Paragraph 4).
It would have been obvious to one of ordinary skill to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi so that a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver, as taught by Sung as disclosed above, in order to ensure an optimum route for an autonomous vehicle (Sung Paragraph 2 “The present invention relates to an unmanned transport apparatus and an operating method thereof; and, more particularly, to an unmanned transport apparatus and an operating method thereof for transporting goods at desired time and location while searching an optimum route according to calling and route setup using an electronic map”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Levinson (US 20170123419 A1) (“Levinson”) in view of Nishiguchi (US 20190071094 A1) (“Nishiguchi”) further in view of Lee II (US 20150179075 A1) (“Lee II”).

With respect to claim 22, Lee in view of Ho in view of Levinson in view of Nishiguchi fail to explicitly disclose that the autonomous driving shuttle generates the virtual line for a predetermined particular driving situation of the autonomous driving shuttle and controls the virtual line to disappear in response to the predetermined particular driving situation being ended.
Lee II, however, teaches the autonomous driving shuttle generates the virtual line for a predetermined particular driving situation of the autonomous driving shuttle and controls the virtual line to disappear in response to the predetermined particular driving situation being ended (The autonomous vehicle sets a virtual guide line for parking and then once parked the line is ended: See at least LEE II FIG. 5-7 and Paragraphs 71-83).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Levinson in view of Nishiguchi so that the autonomous driving shuttle generates the virtual line for a predetermined particular driving situation of the autonomous driving shuttle and controls the virtual line to disappear in response to the predetermined particular driving situation being ended, as taught by Lee II as disclosed above, in order to ensure accurate parking of the autonomous vehicle (Lee II Paragraph 2 “The present invention relates to a parking assistance apparatus and a parking assistance method for a vehicle”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition for “shuttle” but can include any vehicle used for general driving. See Spec. ¶ 51.